Citation Nr: 0320403	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include obsessive compulsive disorder with 
pyromania.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1985 
and January 1989 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2001.  This matter was 
originally on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

REMAND

In the Board's June 2001 Remand, the Board instructed the RO 
to assist the veteran in securing representation in 
connection with his current claim, including providing him 
with the appropriate information and form to designate a 
representative of his choice.  The RO was also instructed to 
review the entire file and undertake any development 
necessary to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  In correspondence dated in October 2001, the RO 
advised the veteran of the steps that he needed to take to 
secure representation.  The RO also advised the veteran of 
the division of responsibilities between VA and the veteran 
in procuring the relevant evidence to substantiate his claim.  
The veteran did not respond.  The RO continued the denial of 
the claim and issued the May 2002 Supplemental Statement of 
the Case (SSOC).

The case was returned to the Board for further appellate 
consideration.  Under regulations issued after enactment of 
the VCAA, and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
Consistent with the new duty to assist regulations, the Board 
developed the case for service personnel records and the 
veteran was notified of this in a December 2002 letter from 
the Board.  The claims file shows that new service medical 
records were produced, but no service personnel records were 
received or mentioned.    

The Board notes that on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit invalidated the Board's 
new duty to assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held, in part, that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  As such, the Board submits the new service medical 
records to the RO for its initial consideration.  

As discussed earlier, in the October 2001 letter, the RO 
advised the veteran of the division of responsibilities 
between VA and the veteran in procuring the relevant evidence 
to substantiate his claim.  The RO also described VA's duties 
under the VCAA, but the veteran was not provided with notice 
of the statute and implementing regulations of the VCAA in 
the May 2002 SSOC.  The veteran is entitled to such notice.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the appropriate federal 
agency and obtain the veteran's service 
personnel records.  The desired records 
relate to active duty performed in the 
United States Air Force during the period 
of July 1981 to July 1985 and the United 
States Army during the period of January 
1989 to August 1990.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  In addition to the development 
requested above, any additional 
development necessary to comply with the 
VCAA should be undertaken.   

3.  Thereafter, the veteran's claim 
should be readjudicated.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


